Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nasu et al (US 2012/0192884) in view of Mohammadi et al (US 2011/0123703).
Neither Nasu nor Mohammadi, alone or in combination with one another, teaches or reasonably discloses the invention as claimed. In particular, Nasu/Mohammadi does not teach a second structural element adjacent the first structural element that forms a spatial cavity having a defined volume between the two structural elements, where the volume and location of the spatial cavity is determined from a three-dimensional scan of a target structure. Instead, Nasu uses a three-dimensional scan to create a first layer, and Mohammadi utilizes a scan to determine the placement of cosmetics and has a second protective layer. However, there is no specific teaching of using a three-dimensional scan to determine spatial cavities, and their specific volumes, that are then filled with cosmetics to treat the target surface. There is no teaching or motivation to modify Nasu/Mohammadi to have this structure, as the simple protective layer of Mohammadi protects the mask well without the need for additional personalization and customization. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781